DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 7-12 are cancelled. 
Please note, even if the non-elected without traverse claims(7-12) are amended, claims 7-12 are still a method of manufacturing and require a different method making e.g. materially different than the use of the metal layers of BEOL and silicon-on insulator and the formation of read and write bit line and their connection are not cited in claims 7-12. 
Allowable Subject Matter  
Claims 1-6 & 13-19 are allowable. 
Regarding claim 1, 
Morris et al (US20180122478) discloses an integrated circuit including at least one three-transistor random access memory (3T RAM) cell (FIG 1; [0025]; 3t RAM cell 100), the integrated circuit comprising: a first transistor having a first gate connected as a storage node(FIG 1; 101 gate connected to storage node SN); a second transistor connected between the first transistor and a read bit line having a second gate connected to a read word line(FIG 1; MN_RAX connected between RBL and 101 and gate connected to RWL) and ; and a third transistor connected between the storage node and a 
Koldiaev et al (US20140103414 FIG 2 & 3B-4; discloses having a vertically extending ferroelectric layer disposed between the gate (800) and source (500) and drain (600)). 
Tang et al (US20180323200 FIG 7; [0065] discloses having source/drain region having vertical cross sections). 
Wiatr et al (US20160071947) discloses (FIG 5; [0060] discloses 100 comprising ferroelectric transistor dielectric 504 having greater thickness of layer 503, wherein 503 is non-ferroelectric material e.g., transistor, wherein 504 will adopt a double gate electric field due to the higher thicker layer than 503). 
Taira et al (US5737261) discloses applying a voltage to non-selected write word lines (FIG 6; col 6, lines 55-64 discloses applying Vcc to selected word line WW1 and 0 voltage to non-selected write word lines WW2).


However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination the first transistor comprising a horizontally extending ferroelectric memory region disposed vertically between the first gate and a channel, the first transistor further comprising vertically extending ferroelectric layers disposed laterally between the first gate and each of a source and a drain. Claims 2-6 & 18-19 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 13, none of the prior art teaches, suggests or renders obvious, either alone in combination the first transistor comprising a horizontally extending ferroelectric 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.